Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.360 Page 1 of 85




   1 Jenny L. Riggs (SBN: 204417)
     jriggs@meyersnave.com
   2 Margaret W. Rosequist (SBN: 203790)
     mrosequist@meyersnave.com
   3 MEYERS, NAVE, RIBACK, SILVER & WILSON
     600 B Street, Suite 1650
   4 San Diego, California 92101
     Telephone: (619) 330-1700
   5 Facsimile: (619) 330-1701
   6 Attorneys for Defendants
     CITY OF SAN DIEGO
   7
   8                        UNITED STATES DISTRICT COURT
   9                     SOUTHERN DISTRICT OF CALIFORNIA
  10
  11 AMERICAN ASPHALT SOUTH, INC,                  Case No. 3:21-cv-00176-DMS-NLS
     a California corporation,
  12                                               [Assigned for All Purposes to:
                  Plaintiff,                       Hon. Dana M. Sabraw, Dept. 13A]
  13
            v.                                     DECLARATION OF IAN
  14                                               JOHNSON IN SUPPORT OF
     CITY OF SAN DIEGO, a Municipal                DEFENDANT CITY OF SAN
  15 corporation,                                  DIEGO’S OPPOSITION TO
                                                   PLAINTIFF’S EX PARTE
  16               Defendant.                      APPLICATION FOR TEMPORARY
                                                   RESTRAINING ORDER AND
  17                                               ORDER TO SHOW CAUSE RE:
                                                   PRELIMINARY INJUNCTION
  18
  19                                               Action Filed:       January 29, 2021
                                                   Trial Date:         None Set
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                                Case No. 3:21-cv-00176-DMS-NLS
        DECLARATION OF IAN JOHNSON IN SUPPORT OF DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX
                     PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.361 Page 2 of 85




   1                         DECLARATION OF IAN JOHNSON
   2         I, Ian Johnson, pursuant to 28 U.S.C. § 1746, hereby declare as follows:
   3         1.     I am Senior of Counsel with Meyers, Nave, Riback, Silver & Wilson,
   4 counsel for Defendant City of San Diego (“City”) in this action. I submit this
   5 Declaration in support of the City’s Opposition to Plaintiff American Asphalt South,
   6 Inc.’s (“AAS”) Ex Parte Application for Temporary Restraining Order and Order to
   7 Show Cause re: Preliminary Injunction. I make this Declaration based on my own
   8 personal knowledge
   9         2.     AAS alleges in its Complaint that the “City’s own attorney has
  10 represented that the City has no intention of granting AAS its evidentiary hearing [in
  11 the underlying debarment proceedings] until June 2021, at the earliest.” (Complaint,
  12 p. 2:10-11). The allegation is incorrect and misleading.
  13         3.    The City has not decided, and cannot not decide, when the debarment
  14 hearing will take place. Rather, hearing dates are set by the Office of
  15 Administrative Hearing (“OAH”), the body before which the debarment proceedings
  16 will be heard. In that regard, I contacted the OAH by telephone on or around
  17 January 8, 2021 to ask about the earliest dates available for the debarment
  18 proceedings. The OAH informed me that a hearing of any appreciable length (more
  19 than two or three days) would likely be slated for no earlier than June 2021.
  20         4.    Following my call with the OAH, on January 11, 2021, I sent a letter to
  21 counsel for AAS explaining that the debarment proceedings would likely be
  22 scheduled for June 2021 and offering three dates in that month for hearing (June 14,
  23 21 and 28). A true and correct copy of my letter is attached hereto as Exhibit A.
  24 AAS’ counsel responded by a letter of January 19, 2021, in which it stated that it
  25 was available for hearing in June 2021. A true and correct copy of that letter is
  26 attached hereto as Exhibit B.
  27         5.    On February 2, 2021, the City filed and served its Verified Accusation
  28 (i.e., its initial pleading) in the OAH debarment proceedings and also requested the
                                                 1               Case No. 3:21-cv-00176-DMS-NLS
        DECLARATION OF IAN JOHNSON IN SUPPORT OF DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX
                     PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.362 Page 3 of 85




   1 above-referenced hearing dates in June 2021 from the OAH by filing a Request to
   2 Set. A true and correct copy of the Accusation, with proof of service, is attached
   3 hereto as Exhibit C. A true and correct copy of the Request to Set is attached hereto
   4 as Exhibit D.
   5
   6          I declare under penalty of perjury that the foregoing is true and correct.
   7
   8          Dated this 3RD day of February, 2021.
   9
  10
  11
                                                ____________________________________
  12                                                     Ian Johnson
  13
  14   3687037.1

  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                                2                Case No. 3:21-cv-00176-DMS-NLS
         DECLARATION OF IAN JOHNSON IN SUPPORT OF DEFENDANT’S OPPOSITION TO PLAINTIFF’S EX
                      PARTE APPLICATION FOR TEMPORARY RESTRAINING ORDER
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.363 Page 4 of 85




               Exhibit A




                                       3
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.364 Page 5 of 85
                                                 1999 Harrison Street, 9th Floor           Ian L. Johnson
                                                 Oakland, California 94612                 ijohnson@meyersnave.com
                                                 tel (510) 808-2000
                                                 fax (510) 444-1108
                                                 www.meyersnave.com




     January 11, 2021

     Via Email and U.S. Mail

     Shawn M. Ogle, Esq.
     SOgle@aalrr.com
     Atkinson, Andelson, Loya, Ruud & Romo
     20 Pacifica, Suite 1100
     Irvine, CA 92618

     Re:    American Asphalt South, Inc. – Debarment and Public Records Act (“PRA”)
            Proceedings


     Dear Mr. Ogle,

     The City of San Diego (“City”) has engaged our firm to represent it in connection with the
     above-referenced matters. Please direct all future inquiries and correspondence to my
     attention.

     We are in receipt of your letter to the City dated December 23, 2020. While we will not
     address here each of its points, we note our disagreement with certain of its core
     assumptions. For example, we do not agree that the City has unduly delayed in initiating
     proceedings before the Office of Administrative Hearings (“OAH”) and submit that the
     City’s efforts to initiate the proceedings were instead hampered when your client declined to
     provide available hearing dates. We also disagree that we have taken evidence material to
     the debarment issue out of context.

     In either event, we are eager to press ahead with the OAH proceedings. This raises two
     points on which we invite meet and confer.

     The first point relates to the issue of scheduling. I have spoken with a representative at the
     OAH, who informs me that the OAH docket is full into mid-May 2021 and that a hearing of
     any appreciable length (more than 2 or 3 days) would likely be slated for hearing in June.
     With that in mind, I suggest we identify June 14, 21, and 28, 2021 as our preferred hearing
     date alternatives in the OAH Request to Set form. I will further suggest an estimated hearing
     length of 30 hours over four days.




              A PROFESSIONAL LAW CORPORATION   OAKLAND   LOS ANGELES   SACRAMENTO   SANTA ROSA   SAN DIEGO

                                                   4
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.365 Page 6 of 85
     Shawn M. Ogle
     January 11, 2021
     Page 2




     The second point relates to your client’s pending Public Records Act (“PRA”) action, which
     is not in our view relevant to the debarment proceeding. Your client can seek discovery in
     the OAH proceedings. We would therefore appreciate the opportunity to discuss with you an
     approach to discovery and information exchange that does not add an additional layer of
     expense, with the goal of setting a discovery plan for approval by the Independent Hearing
     Officer as appropriate.

     We look forward to discussing these matters with you.

     Best regards,




     Ian Johnson


     cc:     Cassandra Mougin: CMougin@sandiego.gov
             Christina Rae: CRae@sandiego.gov
             Jenny Riggs: jriggs@meyersnave.com

     3664809.1




                                                5
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.366 Page 7 of 85




                Exhibit B




                                       6
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.367 Page 8 of 85




                                       7
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.368 Page 9 of 85




                                       8
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.369 Page 10 of 85




                                       9
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.370 Page 11 of 85




                                       10
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.371 Page 12 of 85




                                       11
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.372 Page 13 of 85




                                       12
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.373 Page 14 of 85




                                       13
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.374 Page 15 of 85




                                       14
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.375 Page 16 of 85




                                       15
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.376 Page 17 of 85




                                       16
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.377 Page 18 of 85




                                       17
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.378 Page 19 of 85




                                       18
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.379 Page 20 of 85




                                       19
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.380 Page 21 of 85




                                       20
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.381 Page 22 of 85




                                       21
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.382 Page 23 of 85




                                       22
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.383 Page 24 of 85




                                       23
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.384 Page 25 of 85




                                       24
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.385 Page 26 of 85




                                       25
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.386 Page 27 of 85




                                       26
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.387 Page 28 of 85




                                       27
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.388 Page 29 of 85




                                       28
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.389 Page 30 of 85




                                       29
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.390 Page 31 of 85




                                       30
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.391 Page 32 of 85




                                       31
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.392 Page 33 of 85




                                       32
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.393 Page 34 of 85




                                       33
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.394 Page 35 of 85




                                       34
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.395 Page 36 of 85




                                       35
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.396 Page 37 of 85




                                       36
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.397 Page 38 of 85




                                       37
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.398 Page 39 of 85




                                       38
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.399 Page 40 of 85




                                       39
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.400 Page 41 of 85




                Exhibit C




                                       40
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.401 Page 42 of 85




      1 Jennifer L. Riggs(SBN 204417)
        jriggs@meyersnave.com
      2 Ian Johnson(SBN 208713)
        ijohnson@meyersnave.com
      3
        MEYERSNAVE
      4 600 B Street, Suite 1650
        San Diego, CA 92101
      5 Telephone: 619-330-1700

      6 Attorneys for Complainant                                EXEMPT FROM FILING FEES
                                                                 GOVT CODE § 6103
        CITY OF SAN DIEGO
      7

      8

      9                             OFFICE OF ADMINISTRATIVE HEARINGS

     10                          STATE OF CALIFORNIA,COUNTY OF SAN DIEGO

     11
            City of San Diego,                            OAH Case No.
     12
                          Complainant,                    ACCUSATION IN ACTION FOR
     13                                                   DEBARMENT(San Diego Municipal Code
                   v.                                     § 22.0807)
     14

     15 American Asphalt South, Inc., a California
        Corporation,
     16

     17

     18

     19 1

     20

    21

    22

    23

    24

    25

    26

    27

    28

                                                      1                                        1
                            CITY OF SAN DIEGO'S ACCUSATION INACTION FOR DEBARMENT

                                                41
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.402 Page 43 of 85




      1   I.    INTRODUCTION

      2          1.      Complainant City of San Diego ("City") brings this Accusation pursuant to the San

      3 Diego Municipal Code ("Code")for an order permanently debarring Respondent American

      4 Asphalt South, Inc.("AAS")from bidding on, being awarded or performing any contract with the

      5 City either as a general contractor or a subcontractor. The City seeks the remedy of permanent

      6 debarment rather than only temporary debarment because AAS engaged in a pattern of conduct

      7 over the course of many years whose sole aim was to deceive the City and to defraud City

      8 taxpayers. AAS' unlawful and deceitful acts —perpetrated by, among others, AAS' Chief

      9 Executive Officer and another Corporate Officer —include:

     10               • influencing and currying favor with a City employee ("Employee A")by

     11                   giving "gifts" to Employee A (tickets, a trip, etc.) in violation of San Diego

     12                   Municipal Code § 273520(fl;

     13               • repeatedly conspiring with Employee A to artificially inflate prices on

     14                   option contracts;

     15               • conspiring with Employee A so that AAS would receive double payment

     16                  for defective work;

     17               • conspiring with Employee A so that AAS would receive payment for work

     18                   not performed;

     19               • conspiring with Employee A to manipulate bidding requirements and

    20                    violate bidding laws; and

    21                • conspiring with Employee A to unlawfully remove approved

    22                   subcontractors on projects, which would have allowed AAS to increase

    23                    profit margins through "self-performed" work.

    24          2.       These facts, which the City will establish at hearing, warrant the immediate and

    25 permanent debbarment of AAS under three separate provisions ofthe Codel:

    26', ///

    27

    28 ~ The Code provisions related to debarment (Article 2: Administrative Code; Division 8:
       Debarment; §§ 22.0801-22.0819) are attached hereto as E~ibit A.
                                                            2                                                `a
                           CITY OF SAN DIEGO'S ACCUSATION INACTION FOR DEBARMENT

                                                      42
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.403 Page 44 of 85




       1               • Section 22.0807(a)(4) —Providing for permanent debarment where a

      2                    contractor "has engaged in any corrupt practice in bidding, award,

      3                    administration or performance of a contract";

      4                • Section 22.0807(a)(3) —Providing for permanent debarment where a

      5                    contractor has engaged in collusive bidding practices; and

      6                • Section 22.0807(a)(7) —Providing for permanent debarment where a

      7                    contractor "has committed an act or omission so serious or compelling in

      8                    nature that it affects the present responsibility ofthe ...contractor to be

      9                    awarded a contract or to participate as a subcontractor."

     10 I I II.   THE PARTIES

     11           3.      The City is a local government agency and subdivision ofthe State of California.

     12           4.      AAS is a California Corporation having its address, on information and belief, at

     13 ~ 14436 Santa Ana Avenue, Fontana, CA 92337.

     14 III.      SPECIFIC ALLEGATIONS

     15           A.      The City's Slurry-Seal Contracts

     16           5.      Slurry seal is an emulsion applied to asphalt street surfaces to preserve and extend

     17 the life ofthe asphalt. The City regularly enters into public works contracts for the application of

     18 slurry seal to its streets.

     19           6.      Each of the City's slurry-seal contracts is, by law, competitively bid, with the

     20 contract going to the lowest responsible bidder. A contractor who has won aslurry-seal contract

     21    must thus complete the contract at the bid price, subject only to legitimate change and field orders.

     22' In addition, any contractor bidding on a slurry-seal contract must submit an affidavit pursuant to

     23 Cal. Pub. Cont. Code § 7106 and 23 U.S.C. § 112 that its bid is genuine and has not been

     24 submitted or manipulated through collusion with another.

     25           7.      The City's slurry-seal contracts contain per-unit and lump-sum elements. For

     26 example, the application ofthe slurry seal itself is aper-unit item, e.g., $0.16 per square foot.

     27 Lump-sum items include bonds, mobilization costs and the cost for traffic control. These per-unit

     28 and lump elements are not subject to adjustment.

                                                             3                                                     3
                             CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT
                                                      43
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.404 Page 45 of 85




      1           S.      The value ofthe City's slurry-seal contracts generally ranges from $2 to $4 million.

      2 The contracts also normally contain an "option" clause, which affords the City aone-time right to

      3 extend the contract at the original contract price. For example, if a $2 million contract called for

      4 the application of slurry seal to certain City streets at a price of$0.16 per square foot, the option

      5 allows the City to demand the application ofslurry seal on additional City streets at a price of

      6 $0.16 cents per square foot, but only up to an additional option contract value of$2 million. The

      7 City has sole discretion whether to exercise its right under an option clause. That is, the City can

      8 either trigger the clause to get additional work done at the original contract price or can send the

      9 additional work out to public bid ifthat promises to result in a lower price.

     10          9.      The option clauses also contain important protections for the contractor. First, and

     11   as suggested, the value ofthe option contract generally cannot exceed the value of the original

     12 contract (i.e., $2 million in the example above). Second, the City can only trigger the clause

     13 within a certain period, thus limiting the time in which the contractor has to hold to its original

     14 price.

     15           10.    The City's slurry-seal contracts incorporate by express reference the City's

     16 "Whitebook Standard Specification for Public Works Construction." Section 3-4 ofthe

     17 Whitebook provides, among other things, that the City's Resident Engineer("RE")on a project is

     18 to be a contractor's "single point of contact" with respect to the project and that the RE must be

     19 included in all project-related communications. This provision, when followed, ensures that the

     20 City has proper oversight over a project and that a contractor cannot prevail on others at the City

     21   in a bid to secure illegitimate price adjustments, change orders, field orders, etc.

     22          B.      Employee A

     23          1 1.    Prior to sending aslurry-seal contract out for bid, the City prepares specifications

     24 for the project stamped by a City engineer. Employee A, no longer employed by the City, was the

     25 engineer who stamped the specifications for certain ofthe AAS slurry-seal contracts at issue here.

    26 Employee A also had considerable authority over the AAS contracts, including the authority to

    27 approve change orders up to $250,000, to authorize field orders up to $150,000, and, of particular

    28

                                                             4                                                   4
                            CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT
                                                      44
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.405 Page 46 of 85




       1 importance here, to decide whether to exercise the option in an AAS contract for additional work

       2 or instead to send that additional work out to public bid.

       3          12.      Employee A was not, however, the RE on any ofthe AAS contracts at issue. Thus,

       4 pursuant to Section 3-4 ofthe Whitebook, AAS was not to communicate privately with Employee

       5 A regarding any of its contracts with or work for the City.

       6          C.       AAS Actions Mandating Debarment

       7          13.      AAS entered into numerous slurry-seal contracts with the City over the course of

       8 more than ten years.. Throughout that time, AAS plied Employee A with unlawful gifts in a

       9 successful bid to secure Employee's A's cooperation in bilking City taxpayers.

     10                    1.       Unlawful Gifts to Employee A

     11           14.      Employee A was prohibited by the Code and associated provisions in the California

     12 Code of Regulations from receiving gifts in a given year exceeding a certain combined value.

     13 (See Code §§ 27.3501-3595; Cal. Code. R. §§ 1811-18997). The maximum allowable per-year

     14 value for gifts has increased slightly over time, with the cap set at $420 for 2011 and 2012, and

     15 increasing to $500 for 2019 and 2020. AAS sought to buy favor from and influence Employee A

     16 — and did so successfully — by flouting these rules. AAS' gifts to Employee A included:

     17          • April 13, 2012 —Tim Griffin, AAS's Operations Manager, sent an email to
     18                 Employee A's private Gmail account with an invitation to a golftournament on

     19                 May 11, 2012 at Eagle Crest golf course in Escondido. Employee A responded

     20             "Thanks, Sign me up." Shortly before the tournament, Employee A sent an

     21                 email to Lyle Stone, an AAS Corporate Officer, stating,"You're damn lucky

     22                 you've got Tim on your side. I was going to put that Valley Slurry job back

     23                 out to bid and Tim convinced me to option it to you guys. He's a tough

     24 '~              negotiator." (emphasis added).

     25          • May 11, 2012 — AAS paid for Employee A to attend the 2012 Maintenance
     26                Superintendents Association Golf Tournament in San Diego. AAS purchased

     27                the Platinum Package which included an entry fee of$450 for four golfers, or

     28                $112.50 per golfer.

                                                            E                                                  5
                                CITY OF SAN DIEGO'S ACCUSATION INACTION FOR DEBARMENT
                                                     45
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.406 Page 47 of 85




      1       • March 28,2013 — Mr. Griffin of AAS sent an email to Employee A's personal

      2          Gmail account with an invitation to attend the 2013 Maintenance

      3          Superintendents Association Golf Tournament. City Employee A responded

      4          "It's already on my calendar. Thanks Tim!"

      5      • May 28, 2013 — Employee A sent an email on his personal Gmail account to
      6          Mr. Stone to explain he had won a TV in an AAS-sponsored raffle. He wrote,

      7          "No joke. Keep it quiet," and stated,"I was joking with Tim after the raffle that

      8          you guys should have just signed the TV over to me instead of giving those

      9          people false hope."

     10      • March 26, 2014 — Mr. Griffin sent an email to Employee A's personal Gmail
     11          account inviting him to the 2014 Maintenance Superintendents Association

     12          Golf Tournament. City Employee A responded "I already reserved the date.

     13          Thanks!!"

     14      • On or about December 20, 2014 — AAS paid more than $500 for Employee A

     15          to attend a football game in Oakland, California, which included flight, hotel

     16          accommodations and tickets to the game. This gi$, in itself, exceeded

     17          permissible thresholds and thus violated the law.

     18      • July 8, 2015 — Mr. Griffin emailed Employee A's personal Gmail account with

     19          an invitation to attend the 2015 Maintenance Superintendents Association Golf

     20          Tournament. City Employee A responded "I am all in!" Shortly after the

     21          tournament, on November 11, 2015, Employee A emailed Allan Henderson, the

     22          President and CEO of AAS, via his personal Gmail account, stating "Tim

     23         [Griffin] is a shrewd negotiator. He made me option about $6M in contracts

     24          to your company about 2 weeks ago. I wanted to go out to bid to get better

     25          pricing but he told me no." (emphasis added).

     26      • Apri17, 2016 — Mr. Griffin sent an email to Employee A's personal Gmail

     27          account with an invitation to attend the 2016 Maintenance Superintendents

     28          Association GolfTournament. City Employee A responded "I'll be there!"

                                                       D                                             6
                       CITY OF SAN DIEGO'S ACCUSATION INACTION FOR DEBARMENT
                                                46
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.407 Page 48 of 85




      1                    2.       AAS Conspires with Employee A to Defraud San Diego Taxpayers

      2          15.       AAS' various gifts to Employee A had their intended effect. Over the course of

      3 several years, AAS and Employee A regularly conspired in a series of acts intended to benefit

      4 AAS at the taxpayer's expense, which ranged from artificially (and unlawfully) increasing option

      5 contract prices, to securing payment for defective work, to manipulating bids and flouting bidding

      6 statutes. Moreover, and as the foregoing suggests, they often did so through secretive

      7 correspondence using Employee A's private Gmail account, which not only violates the above-

      8 described contract specifications requiring the RE's participation in all communications

      9 (Whitebook § 3-4) but also serves as compelling evidence of an intent to deceive.

     10                            (a)    Unlawful Increase in Contract Option Prices

     11          16.       As noted, the option clause in the City's slurry-seal contracts ensures that the City

     12 has the right to secure additional work at the original contract price. However, AAS routinely

     13 colluded with Employee A to unlawfully increase prices under option contracts to above the

     14 original contract price. AAS did this in essentially two ways:(1) increasing the per-square-foot

     15 price in the option contract, and (2)increasing the price in the option contract for traffic control.

     16          17.      Per-Square-Foot Increases —Avery small increase in the per-square-foot price on a

     17 slurry-seal contract — e.g., an increase of only two or three cents —can have a huge impact on

     18 overall cost given that the contracts involve many millions of square feet. The per-square-foot

     19 increases in option contracts on which AAS and Employee conspired include:

     20         • March 7, 2013 — Employee A sent an email using his personal Gmail account to
     21                Mr. Stone of AAS, with the re line "Option Contracts." Employee A stated in

     22                the email,"[Y]ou may have noticed I significantly bumped up a few lump sum

     23                bid items to your benefit and I changed one contract you bid at $0.14/SF to
          i
     24                $0.17/ SF." Mr. Stone responded,"I did notice that the unit price and the

    25                 TC [i.e., traffic control] was bumped up. I greatly appreciate that!"

    26              (emphasis added).

    27          • May 21, 2013 —The original contract, which AAS won on January 31, 2012,
    28                 stated a price of$0.16 per square foot. Employee A triggered the contract

                                                              7                                                    7
                                CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT
                                                      47
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.408 Page 49 of 85




       1                option on May 21, 2013, again "bumping up" the price to $0.19 per square foot.

      2                 This, on information and belief, resulted in an additional payment to AAS of

      3                 approximately $157,000, to which AAS was not lawfully entitled.

      4           • July 2014 —The original contract, awarded to AAS on February 27, 2013,

      5                 stated a price of$0.16 per square foot. Prior to the option being triggered,

      6                 Mr. Griffin of AAS emailed Employee A,again using the personal Gmail

      7                 account, outlining a proposal for the option contract that increased the price to

      8                 $0.22 per square foot. Employee A agreed to "bump up" certain items

      9                 proposed by AAS — e.g., doubling the price for traffic control from $40,000 to

     10                 $80,000 —and stated that AAS could obtain additional "bump ups" in change

     11                 orders: "[You'll] make it up in about $3 or $400k in change orders for

     12                 mill/paves AND check out the bonus I'm giving you guys in bid items 12,

     13                 13,& 15! PARTY! Make sure you guys get yourself a little something

     14                 special." (emphasis added).

     15           • October 2015 —The original contract, awarded on June 11, 2015, stated a price

     16                 of$0.30 per square foot. AAS and Employee A conspired to increase the price

     17                 to $.32 per square foot for the option contract, which resulted in an additional

     18                 unlawful payment to AAS of more than $87,000.

     19           18.       Traffic Control —The cost for traffic control in an option contract must be

     20 commensurate to the cost in the original contract. Generally speaking, this would mean that the

     21    cost for traffic control in the option contract would go down ifthe option contract has a smaller

     22 '~ scope than the original contract, i.e., fewer square feet ofstreet. However, in several instances,

     23 AAS and Employee A colluded to increase the price oftraffic control even where the option

     24 contract had a smaller scope:

    25            • May 23, 2013 —The original contract involved 7.4 million square feet and

    26                  traffic control costs of$116,085. The option contract priced traffic control at

    27                $130,000 even though it involved only 6.9 million square feet.

    28

                                                               8                                                8
                              CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT
                                                       48
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.409 Page 50 of 85




      1         • May 21, 2013 —The original contract involved approximately 7.1 million

      2                square feet and a traffic control cost of $129,000. The option contract involved

      3                only circa 5.2 million square feet —some 1.8 million fewer square feet —and yet

      4                fixed traffic control costs at $135,000.

      5         • October 5, 2015 —The original contract was for approximately 7.5 million
      6                square feet and set the price for traffic control at $148,615. The option contract

      7                increased the price oftraffic control to $168,000 despite the fact it involved

      8                only approximately 6.3 million feet.

      9                   3.       Double Payment for Defective Work

     10          19.       AAS served as the slurry-seal subcontractor on a 2012-2013 project along Aldine

     1 1 Drive in San Diego. City field engineers later determined that AAS's work on the project was

     12 defective and demanded remedial repairs. However, Employee A agreed to accept the work and

     13 then added the remediation work to a separate AAS contract. AAS was thus paid for defective

     14 ~ work and then paid to cure its own defect.

     15                   4.      Payment for Work Not Performed

     16         20.       On more than one occasion, AAS received payment for work it did not perform. In

     17 March 2015,for example, AAS billed the City for 300,000 linear feet of"crack seal," even though

     18~ it had in fact applied only 182,000 linear feet. When City personnel balked at paying the invoice,

     19 Employee A —all the while conspiring with AAS via his private Gmail account —pressured City

     20 personnel to pay $111,000 on the invoice, although AAS was entitled to only approximately

     21 $67,000. In addition, Employee A approved a $111,000 change order under that same contract for

     22 an additiona1300,0001inear feet of crack seal. AAS,on information and belief, did not apply

     23 600,000 linear feet ofcrack seal under the contract and change order.

     24         21.       On another occasion in September of2013, a member of City staff rejected an AAS

    25 invoice seeking full payment(100%)for street striping that had not been completed. Employee A

    26 then directed the staff member by email to have AAS resubmit the invoice to seek payment for

    27 95%completion. Employee A later forwarded that email to Mr. Griffin of AAS,stating

    28

                                                                                                              9
                               CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT
                                                      49
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.410 Page 51 of 85




       1 ~~ "Obviously, don't tell them we talked." Mr. Griffin responded,"That's for sure. I'll let you know

      2 as soon I [sic] get something."

      3                   5.       Manipulation of Bidding Requirements/Violation of Bidding Laws

      4           22.      AAS' collusion with Employee A extended to the manipulation of bids and the

      5 ~ ~ violation ofpublic-bidding statutes. For example, and as discussed above in connection with

      6 AAS'"gifts" to Employee A, AAS and Employee A conspired on at least two occasions to have

      7 additional work performed under an option clause rather than sending the work out for public bid

      8 so to as obtain the lowest competitive price. As Employee A stated in an email of November 11,

      9 2015 to AAS' CEO —sent shortly after yet another golf outing with AAS — "Tim [Griffin of AAS]

     10 is a shrewd negotiator. He made me option about $6M in contracts to your company about 2

     11   weeks ago. I wanted to go out to bid to get better pricing but be told me no." (emphasis

     12 added).

     13           23.     AAS collusion with Employee A also extended to altering project requirements so

     14 that AAS could qualify to bid. In 2010, for example, Employee A prepared specifications for a

     15 contract in which he specified the use of a particular PASS scrub seal product. Prior to bid

     16 opening, Mr. Stone of AAS emailed Employee A to state that AAS could not obtain that product,

     17 the implication being that AAS could thus not qualify to bid. Employee A responded that he

     18 would change the specifications to allow AAS to use its own proprietary "in house" product and

     1 9'' stated that he was willing to delay all of his projects by a month to change specifications to permit

     20 use of AAS' own product. Employee A then sent an internal email to City staff instructing them

     21 to delay bid openings. He later forwarded that internal email to Mr. Griffin, who responded,

     22 "You're the MAN!t i i i i i t i i i t i i i i i~~ Employee A replied,"[The manufacturer] doesn't have me in

     23 their pocket AND I don't take kindly to them playing dirty. It's a good thing AAS has you

     24 working for them and we both like guns."

     25           24.     AAS and Employee A also conspired to ignore public bidding rules altogether. On

     26 one occasion in February 2012, for example, Employee A offered AAS work that involved laying

     27 pavement for a library parking lot. However, and as AAS well knew,this work was not within the

     28 ~ scope of any AAS contract and should have been put out to bid in accordance with the applicable

                                                               10                                                     10
                             CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT
                                                        50
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.411 Page 52 of 85




       1       public contracting laws so as to secure the best competitive price. In addition, Employee A

      2 forwarded to AAS an internal email exchange among City staff, which gave AAS insider

      3 knowledge on what City staff expected, the urgency of work, and willingness to execute a contract

      4 that AAS could leverage to obtain favorable terms.

      5                      6.       Attempt to Remove Subcontractors

      6               25.    Section 4107 ofthe Public Contract Code prohibits general contractors from

      7 removing subcontractors from apublicly-bid and awarded contract, save in very limited

      8 circumstances not applicable here. On at least two occasions, AAS took steps to violate that

      9 statute so that it could self-perform subcontractor work and thus unlawfully increase its profit

     10 margins.

     11               26.    In January 2014, for example, Mr. Griffin of AAS emailed Employee A regarding

     12 an option contract and stated his intent to "get rid" of one of its subcontractors, Frank &Sons,so

     13 that AAS could self-perform the work. Mr. Griffin later sent a very similar email to Employee A

     14 on another project, discussing AAS' removal of subcontractor Safe USA to allow for self-

     15 performance ofthe work. These are yet additional examples of AAS' steadfast willingness to

     16 flout public contracting rules to obtain a financial advantage.

     17                      7.       Miscellaneous Wrongful Acts by AAS
           1
     18              27.     Certain of AAS's acts, while clearly improper and worthy of debarment, do not fall

     19 neatly into any particular category. On June 14, 2012, for example, Tyler Skender of AAS sent an

     20 email to Employee A's personal Gmail account with the re line "June Billings for FY 11 Groups 6

     21 7 8." Mr. Skender stated in the email,"When we spoke a couple of weeks ago, you told me to

     22 send the June billings to you before sending them to the City for your review. I have attached

     23 the 3 estimated Billings that would be completed at that time." (emphasis added).

     24              28.     Employee A responded on June 18, 2012, writing,"Looks good. I noticed the

     25 `Crack Seal' bid item is really low on the billing. Can you bill me a lot more for that and still

     26 justify it to Field [i.e., the Resident Engineer] without them questioning you?" (emphasis

     27 added). Mr. Stone of AAS replied to Employee A's email, stating in essence that a "padded bill"

     28

                                                               11                                                 11
                                  CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT

                                                        51
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.412 Page 53 of 85




       1 ~ ~ would not work because the City — i.e., the RE —was aware that the crack seal work had been

      2 completed in May.

      3          29.     This is thus an instance in which AAS found itself unable to extract unlawful

      4 payments from the City. However, it also (1)exemplifies AAS's steadfast willingness to collude

      5 with Employee A by, among other things, shutting the RE out ofcommunications relating to

      6 pricing and billing; and (2)establishes that AAS and Employee A conspired to bilk the City and

      7 its taxpayers almost as a matter of course.

      8          30.     Yet another miscellaneous act of collusion occurred in February 2016, when AAS

      9 sought to increase the unit price for asphalt pavement repair and other items. A$er City staff

     10 rejected the request, Mr. Griffin of AAS emailed Employee A's personal Gmail account asking

     11 him to intervene on AAS' behalf. Employee A then secretly counseled Mr. Griffin via Gmail

     12 emails to hold onto work force reports required by the City until the City caved and acquiesced to

     13 AAS' demands. This only underscores AAS' willingness to go outside contractually-mandated

     14 communication channels to extract concessions to which it had no legal claim.

     15 IV.      LEGAL BASIS FOR PERMANENT DEBARMENT

     16          31.     Debarment should in many instances be only a temporary measure, one designed to

     17 ensure that a contractor that has engaged in lower-level misconduct does not repeat that

     18 misconduct in the future. Indeed, the Code expressly contemplates debarment for a period of one,

     19 two or three or more years. (See Code at § 22.0807(b)-(d)). However,the Code also makes clear

     20 that certain types of misconduct —persistent and collusive misconduct meant to defraud and

     21 deceive —should result in the stricter remedy of permanent debarment so as to protect the City and

     22 its taxpayers from still further harm. This case involves just that sort of misconduct.

     23          A.     Code ~~ 22.0807(a)(3) and (4): Corrupt Practices and Collusive Bidding

     24          32.    Section 22.0807(a)(4) ofthe Code provides that a contractor may be permanently

     25 debarred when it "has engaged in any corrupt practice in bidding, award, administration, or

     26 performance of a contract." Section 22.0807(a)(3) provides that permanent debarment may be

     27 ordered where a contractor has violated Section 97 ofthe City Charter ("Section 97"), entitled,

     28 "No Collusion in Bidding." Section 97 states:

                                                           12                                                12
                           CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT

                                                    52
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.413 Page 54 of 85




       1                  If at any time it shall be found that any party or parties to whom a contract has

      2                   been awarded has, in presenting any bid or bids, been guilty of collusion with

      3                   any party or parties in the submission of any bid or for the purpose of

      4                   preventing any other bid being made,then the contracts so awarded may be

      5                   declared null and void by the Council and the Council shall thereupon re-

      6                   advertise for new bids for said work or the incomplete portion thereof. The

      7                   Council shall debar from future bidding all persons or firms found to be in

      8                   violation ofthis Section, or any future firm in which such person is financially

      9                   interested.

     10             33.      The allegations recounted above, when established at hearing, mandate AAS'

     11     permanent debarment under both ofthese Code provisions. AAS,after plying Employee A with

     12 gifts over the course of several years, regularly and routinely colluded with Employee A to

     13 (1) increase amounts paid by the City for work by, among other things,"bumping up" option

     14 contract prices,(2)to violate public-bidding statutes by, inter alia, placing additional work under

     15 option contracts when, by Employee A's own admission, the work could have been put out to

     16 public bid to obtain a better price;(3)to secure payment to AAS for work never performed; and

     17 (4)to secure double payment to AAS for work it defectively performed. This is a longstanding,

     18 well-documented and egregious pattern of misconduct warranting immediate and permanent

     19 debarment.

     20             B.      Code && 22.0807(a)(7): Acts and Omissions of a Serious and Compelling
                            Nature
     21
                    34.     Section 22.0807(a)(7) ofthe Code provides that a contractor may be permanently
     22
            debarred when it "has committed an act or omission so serious or compelling in nature that it
     23
            affects the present responsibility ofthe contractor to be awarded a contract or to participate as a
     24
            subcontractor." Section 1103 ofthe Public Contract Code explains the meaning of
     25 I
            "responsibility" in this context, stating that a "responsible bidder" is one "who has demonstrated
     26
            the attribute oftrustworthiness, as well as quality, fitness, capacity, and experience to
     27
            satisfactorily perform the public works contract." (emphasis added). Thus, the central question
    28

                                                               13                                                 13
                               CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT
                                                        53
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.414 Page 55 of 85




      1   under Section 22.0807(a)(7) is whether the City, in light of AAS' many acts, could ever trust AAS

      2 in the future.

      3          35.     The answer is undoubtedly, no. This case does not involve an isolated incident or

      4 two, but rather involves ayears-long pattern ofconduct with a single aim: to take money from the

      5 City to which AAS was not entitled. Nor does this case involve a single "bad apple" at AAS. As

      6 the above-recited allegations make clear, no fewer than four people at AAS were involved in the

      7 collusion, to include AAS' CEO (Mr. Henderson) and its Corporate Secretary (Mr. Stone). Also,

      8 the fact that Employee A has left the City's employ does nothing to obviate concerns about

      9 potential misconduct by AAS in the future. AAS, left to its own devices, would simply look for

     10 some other means ofcircumventing contractually-mandated hierarchies and communications

     11   channels.

     12 V.      PRAYER FOR RELIEF

     13          36.     Based on the foregoing allegations, each re-alleged and incorporated here, the City

     14 respectfully prays for an order permanently debarring AAS pursuant to Code §§ 22.0807(a)(3),(4)

     15 and (7). Pursuant to Code § 22.0814(a), AAS, by the order of debarment would be "excluded

     16 from submitting bids, submitting responses to requests for proposal or qualifications, receiving

     17 contract awards, executing contracts, participating as a subcontractor, employee, agent or

     18 representative of another person contracting with the City." In addition, pursuant to Code

     19 § 22.0815(a), any affiliate of AAS, as defined in Code § 22.0802, would be likewise permanently

     20 debarred.

     21
          DATED: February 2, 2021                   MEYERS NAVE
     22

     23
                                                        ~~
     24                                            By: - - - -

     25                                                  Jennifer L. Riggs
                                                         Ian Johnson
     26
                                                         Attorneys for Complainant CITY OF SAN
     27                                                  DIEGO

     28

                                                          14                                                   14
                           CITY OF SAN DIEGO'S ACCUSATION IN ACTION FOR DEBARMENT

                                                   54
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.415 Page 56 of 85




           1                                        VERIFICATION
        2 STATE OF CALIFORNIA,COUNTY OF SAN DIEGO

        3           I,Claudia Abarca,am employed by the City of San Diego ("City"), the Complainant in

        4 this action. My role at the City is Interium Director of the Purchasing and Contracting Department.

        5           I have read the foregoing ACCUSATION IN ACTT4N FOR DEBARMENTand know its

        6 contents. The facts as alleged therein are true to the best ofmy knowledge, except as to those

        7 matters alleged on information and belief, which I believe to be true. I am authorszed to make this

        8 verification for and on behalf ofthe City.

        9          I declare under penalty ofperjury under the laws ofthe State of California that the

       10 foregoing is true and correct.

                   Executed on Febniary ~_,2021 at San Diego, California_

       12

       13                                                             ~7~~
       14                                                                      Claudia Abarca
       15

       16

       17
            3~s~o36.~
       18 I

       19

      20

      21

      22

      23

      24

      25

      26

      27

      28

                                                           15
                            CiTYOF SAN DtEGO'S ACCUSATION INACTION FOR UBBARMENT




                                                    55
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.416 Page 57 of 85




                                    ~        ~




                                                                                   16


                                        56
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.417 Page 58 of 85


      San Diego Municipal Code                                                          Chapter 2: Government
      ~7-2020



                                        Article 2: Administrative Code

                                           Division 8: Debarment
                          (  "Budget Estimate"added 1-22-1952 by 0-5046 N.S.)
                          (Retitled to "Debarment" on 4-15-1996 by 0-182&3 N.S.)


      X22.0801       Purpose and Intent

                    (a)     In order to promote integrity in the City's contracting processes and to protect
                            the public interest, the City shall only do business with responsible bidders
                            and contractors.

                    (b)     This Division sets forth the grounds for debarfnent and suspension.
                    ("Statement ofPurpose "repealed and "Statement of Purpose"added 9-3-2002 by
                    0-19093 N.S.)
                    ("Retitledfrom "Statement of'Putpose" to "Purpose and Intent" and amended
                    8-10-216 by 0-20715 N.5.; effective 9-9-2016.)

      §22.0802       Definitions

                     All defined terms in this .Division appear in italics. For purposes of this Division:

                    adequate evidence means information sufficient to support the reasonable belief that
                    a particular act or omission has occurred.

                     Affiliate means:

                    (a)     the assignee, successor, subsidiary of, or parent company, of another person;
                            or,

                    (b)     a controlling stockholder of a person; or,

                    (c)     a person who has the same ar similar management ofthe debarred corporate
                            or other legal entity; or,

                    (d)     a person who directly or indirectly controls, or has the power to control,
                            another person, or is directly or indirectly controlled by another person.
                            Indicia of control include interlocking mancigement or ownership, identity of
                            interests among relatives, shared facilities and equipment, and common use of
                            employees; or,




  Ch. Art. Div.
  2     2       S



                                                                                                                ~ tl


                                                        57
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.418 Page 59 of 85


   San Diego Municipal Code                                                       Chapter 2: Government
   t~-2azo~


                 (e)     a business entity organized following the debarment,suspension, or proposed
                         debarment of a person which has the same or similar management, ownership
                         or principal employees as the bidder or contractor that was debarred,
                         suspended or proposed for debarment, or the debas~red person or the business
                         entity created after the debarment,suspension, or proposed debarment
                         operates in a manner designed to evade the application of this Division or to
                         defeat the purpose of this Division.

                 Bidder means a peNson who submits a bid, proposal1 or other document to the City
                 seeking award of a contract. The term bidder does not include a subcontractor.

                 Contract means any written agreement between the City and a person for public
                 works, goods, services, franchise, or consultant services.

                 ContYactor means a person who has contracted with the City to provide public works,
                 goods,. services, franchise, or consultant services for or on behalf of the City. The
                 term contractor includes a szrbcontr~actor, vendor, franchisee, consultant, or any of
                 their respective officers, directors, shareholders, partners, managers, employees, or
                 other individuals associated with the contractoN, subcontractof-, consultant, or vendor.

                 Controlling stockholder means a stockholder who:

                (a)      owns more than 25% of the voting stock of a corporation; or,

                (b)      notwithstanding the number of shares that the stockholder owns, has the
                         power to direct or control the direction of the management or policies of a
                         corporation.

                 Debar• or Debarment means an action taken by the City which results in a bidder or
                 contractor being prohibited from any of the following: bidding or proposing on a
                 contf-act; being awarded a contract; or performing work on a contract for a defined
                 period of time. A bidder or contractor subject to such prohibition is debarred.

                 Debarment Hearing Board means a board established by the City Manager to hold
                 hearings, to take evidence, and to make debarment determinations for the City.



                 Department means a City department acting through the department director
                 or designee.



                 Final Performance Evaluation means aCity-issued final evaluation of a contractor's
                 overall performance which is generally issued subsequent to completion of
                 performance on the contract.
                                                                                           Ch. .1rt. Div.
                                                                                            2    2




                                                                                                            18

                                                   58
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.419 Page 60 of 85


    San Diego Municipal Code                                                          Chapter 2: Government
    t7-2o20)



                    Management means the officers, partners, owners,foremen, or other individuals
                    responsible for a corporate or other legal entity's financial and operational policies
                    and practices.

                   Person has the same meaning as that in San Diego Municipal Code section 11.0210.
                   In addition, if a person is a corporate or other legal entity, it includes individuals who
                   constitute the person's management. It also includes any individual or other legal
                   entity that

                   (a)     Directly or indirectly (e.g. through an affiliate), submits offers for or is
                           awarded, or reasonably may be expected to submit offers for or be awarded, a
                           contract, or a subcontract under a contract; or

                   (b)     conducts business, or reasonably may be expected to conduct business, with
                           the City as an agent or representative of another person.

                   Preponderance ofthe evidence means proof by information that, compared with that
                   opposing it, leads to the conclusion that the fact at issue is more probably true than
                   not.

                   Przme contractor means a person ~~-ho enters a cotztract directly with the City.

                   Relative means:

                   (a)     an individual related by consanguinity within the second degree as determined
                           by the common law; or,

                   (b)     a spouse; or,

                   (c)     an individual related to a spouse within the second degree as determined by
                           the common law; or,

                   (d)     an individual in an adoptive relationship within the second degree as
                           determined by the common law; or

                   (e)     any individual considered to be ``family" in commonly understood ternls of
                           the word.




 c~ ~,~-~ ~>,,;.
     2 s



                                                                                                                19


                                                       59
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.420 Page 61 of 85


   San Diego Municipal Code                                                       Chapter 2: Government
   {7-2020)


                 Subcontractor means:

                 (a)     a person who contracts directly with a prime co~ztractor but not directly with
                         the City; or,

                 (b)     any person under contract with a prime contractor or another subcontractor to
                         provide any service, materials, labor or otherwise perform on a contract.

                 Suspend or Suspension means the debarment of a bidder or contractor for a
                 temporary period oftime pending the completion of an investigation and any
                 proceedings before a Debarment Hearing Board or independent hearing officer and
                 any appeals therefrom.
                ("Defrnitions"repealed and "Definitions"added 9-3-202 by 0-19093 N.S.)
                (Amended 8-10-2016 by 0-20715 N.S.; effective 9-9-2016.)

   §22.0803      Scope of Division

                (a)      This Division establishes procedures for determining whether a bidder or
                         contractor is to be debarred, szsspended, or both.

                (b)      This Division sets forth the grounds for debarment and suspension.

                (c)      The City Manager shall adopt procedures and regulations to implement this
                         Division, including procedures for the conduct of debaYment hearings,
                         suspension meetings, and appeals offinal performance evaluations.
                ("Debarment Proceduresfot- Procurement and Public YVorks Contracts"repealed:
                "Scope ofDivision"added 9-3-2Q02 by 0-19093 N.S.)
                (Amended 8-10-2016 by 0-20715 N.S.; effective 9-9-2016.)
                (Amesaded 6-4-202 by 0-21193 N.S.; effectii~e 7-4-2020.)




                                                                                           Ch. Art. Div.
                                                                                           2    2    8



                                                                                                           20


                                                   60
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.421 Page 62 of 85


      San Diego Municipal Code                                                         Chapter 2: Government
      ~7-2020)


      §22.0804       Debarment Hearing Board

                    (a)     Upon a recommendation from a department for debarment other than
                            debarments set forth in sections 22.0808(a)(1) and 22.0808(a)(2), the City
                            Manager shall appoint a Debarment Hearing Board to hear and determine
                            whether a bidc~et~ or contractor should be debarred.

                    (b)     The City Manager shall appoint three individuals to serve on each Debarment
                            Hearing Board. These individuals may be City employees, but shall not be
                            employees who have participated in the decision to recommend the
                            debartnent, or employees who work in the department recommending
                            debarment.
                   ("Debarment P1•oceduresfor Materials, Supplies, Equipment, Insurance or Personal
                   Service Contracts "repealed; "Debc~rrnent Hearing Board to be Established"added
                   9-3-2002 by 0-19093 _N.S.)
                   (Retitledfrom "Debarment Heczrifzg Board to be Established"to 'Debarment
                   Hearing Board" and amended 8-10-21J16 by D-20715 N.S.; effective 9-9-2016.)

      §22.0805      Suspension While Debarment Proceedings are Pending

                   (a)      The City Manager may suspend a bidder or contactor pending a debarment
                            decision if the City Manager determines that adequate evidence of one of the
                            grounds for debarment listed in section 22.0807 exists.

                   (b)      The City Manager shall, upon 72 hours' notice, provide a suspended bidder- or
                            contractor with an opportunity to appeal the suspension at an informal
                            meeting.

                   (c)      The City Manager shall notify the bidder or contractor of the suspension in
                            accordance with section 22.0806.

                   (d)      The suspension is effective until a final debar•naent decision is issued.
                   ("General"repealed; ``Suspension Once City Manages- Decides to Recommend
                   Debar-snent" added 9-3-2002 by 0-19093 N.S.)
                   (Retitledfrom "Suspension Once City Manager Decides to Recommend Debarment"
                   to "Suspension While Debarment Pf-oceedings are Pending" and amended 8-10-2016
                   by 0-20715 N.S.; effective 9-9-2016.)
                   (Amended 6-4-2020 by 0-21193 N.S.; effective 7-4-2020.)




  Ch. Arr. Div.
  2     2    8



                                                                                                               21


                                                       61
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.422 Page 63 of 85


   San Diego Municipal Code                                                       Chapter 2: Go~~ei•nment
   t7-2020)



   §22.0806       Notices Required Under This Division

                (a)      Notice shall be by any of the following methods:

                        (1)     Personal delivery with service effective on the date of delivery; or,

                        (2)     Certified mail, postage prepaid, return receipt requested.
                                Simultaneously, the same notice may be sent by regular mail. If a
                                notice that is sent by certified mail is returned unsigned, then service
                                shall be deemed effective five calendar days after mailing by regular
                                mail, provided the notice that was sent by regular mail is not returned;
                                or

                        (3)     Regular mail, if not rehtrned, with service effective five calendar days
                                after mailing; or,

                        (4)     Publication. Service shall be deemed effective on the first date of
                                publication.

                (b)      Proof of delivery of notice shall be made by the certificate of any officer or
                         employee of the City or by declaration under penalty of perjury of any person
                         over the age of eighteen years. The proof of delivery shall show that delivery
                         was done in conformity with this Division.

                (c}     The failure of any person to receive any notice served in accordance with this
                        Division shall not affect the validity of any debarment proceedings.
                ("List af'Debarred Contractors "repealed,• "Notices"added 9-3-2002 by
                0-19093 N.S.)
                (Retitled,from "Notices"to "Notices Required Zlnder Tliis Division "and amended
                8-10-2016 by 0-2071S N.S.; effective 9-9-2016.)

   §22.0807      Grounds for Debarment

                (a)      G1•ounds for Permanent Debarment

                        (1)     A judgment, settlement, stipulation, plea agreement, final conviction,
                                including a plea of nolo contendere, or final unappealable civil
                                judgment, of any of the grounds listed below, constitutes grounds for
                                permanent debarment of the bidder or contractor- who is subject to, or
                                the affiliate of, the bidder or contNactor~ who is subject to the
                                judgment, settlement, stipulation, plea agreement, final conviction, or
                                final unappealable civil judgment:




                                                                                           Ch. Art. Div.
                                                                                            2   2     8




                                                                                                            22


                                                   62
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.423 Page 64 of 85


      San Diego Municipal Code                                                         Chapter 2: Government
      ~7-2020)


                                   (A)     under any local, state, or federal law ar regulation for
                                           embezzlement, theft, bid rigging, perjury, forgery, bribery,
                                           falsification or destruction of records, conspiracy, collusion, or
                                           receiving stolen property; or,

                                   (B)     any offense, action, or inaction indicating a lack of business
                                           integrity or business honesty; or,

                                   (C)     for commission of a criminal offense arising out of obtaining
                                           or attempting to obtain a public or private contract or
                                           subcontract, or in the performance of such contract or
                                           subcontract.

                             (2)   A Fair Political Practices Commission enforcement order against a
                                   bidder or contractor, either following a hearing or by stipulation,
                                   imposing a penalty for a violation of California Government Code
                                   sections 84300(c) or 84301, or a City of San Diego Ethics
                                   Commission enforcement order against a bidder or contractor, either
                                   following a hearing or by stipulation, imposing a penalty for a
                                   violation of San Diego Municipal Code sections 27.2941, 27.2943, or
                                   27.2944.

                             (3)   The bidder or contractor violated San Diego Charter section 97.

                             (4)   The bidder or contractor has engaged in any corrupt practice in
                                   bidding, award, administration, or performance of a contract.

                             (5)   The bidder or contractor operates in a manner designed to evade the
                                   application of this Division ar to defeat the purpose of this Division.

                             (6)   The City has issued the bidder or contractor• four or morefrnal
                                   performance evaluations with a rating of unsatisfactory in any four
                                   year period.

                             (7)   The person has committed an act or omission so serious or
                                   compelling in nature that it affects the present responsibility of the
                                   bidder or contractor to be awarded a contract or to participate as a
                                   subcontractor.

                       (b)   Grounds for Debarment of Three Years or More

                             (1)   The bidder or contractor willfully breaches a material term of a
                                   contract.


  tai. ,a. r. o;ti;.
   2     2      8




                                                                                                                23


                                                       63
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.424 Page 65 of 85


   San Diego Municipal Code                                                        Chapter 2: Government
   (7-2020)




                         (2)   Violation of a local, state, or federal law or regulation applicable to a
                               contract other than those identified in section 22.0807(a).

                        (3)    The bidder or cont3-actor used substandard materials, or has failed to
                               furnish or install materials in accordance with contract requirements,
                               even if the discovery ofthe defect is subsequent to acceptance of the
                               work and expiration of the warranty, if such defect is because of
                               intentionally deficient or grossly negligent performance of the
                               contract.

                        (4)    The bidder or contractor submits materially false information to the
                               City pertaining to:

                               (A)    the City's evaluation of the bidder or contractor as a Minority
                                      Business Enterprise, Woman Business Enterprise,
                                      Disadvantaged Business Enterprise, Small Local Business
                                      Enterprise, Emerging Local Business Enterprise, or Disabled
                                      Veteran Business Enterprise;

                               (B)    the City's prequalification or eligibility process; or,

                               (C)    the bidder's or contractor's statement of gross income
                                      submitted under the City's Minor Public Works Construction
                                      Project Program.

                        (S)    The bidder or contractor has not implemented its Equal Employment
                               Opportunity Plan, or taken corrective action after sufficient notice by
                               the City.

                        (6)    The bidder or contractor has engaged in unlawful discrimination in
                               employment.

                        (7)    The bidder or contractor has received three or morefinal performance
                               evaluations with a rating of unsatisfactory in any three year period.

                        (8)    The bidder or contractor fails to pay prevailing or living wages, or
                               fails to comply with the City of San Diego's Earned Sick Leave and
                               Minimum Wage Ordinance.

                        (9)    The bidder or contractor' violates a material provision of any
                               settlement of a debarment action.




                                                                                            Ch. ,1rt. /3ic.
                                                                                            2     2     8




                                                                                                              24


                                                  64
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.425 Page 66 of 85


     San Diego Municipal Code                                                        Chapter 2: Government
    (7-2020)




                      (c)    Grounds for Debarment of Two Years

                             A bidder or contractor may be debarred for two years if a bidder or
                             contractor has received two or morefinal performance evaluations with a
                             rating of unsatisfactory in any two-year period.

                     (d)     Grounds for Debarment of One Year

                            (I)     The bidder or contractor made two or more claims of computational
                                    or other errar in a bid to the City within atwo-year period.

                            (2)     The bidder or contractor failed to timely submit bond, contract,
                                    insurance documents, or any other documentation required as a
                                    condition of award or performance of a contfact.
                     ("Effect ofListing" repealed,• "GNoundsfor Debarment" added 9-3-2002 by
                     0-19093 N.S.)
                     (Amended 1-24-2005 by 0-19353.)
                     (Amended 8-10-2016 by 0-2715 N.S.; effective 9-9-2016.)
                     (Amended 6-4-2020 by 0-21193 N.S.; effective 7-4-2020.)

    §22.0808          Debarment Proceedings before a Debarment Hearing Board

                     (a)    The Debarrner~t Hearing Board shall hear all recommendations for debarment
                            other than:

                            (1)     permanent debarment, which are heard in accordance with section
                                    22.0809; and

                            (2)     debarrr~tent based on unsatisfactory~nal performance evaluations,
                                    which are heaxd in accordance with section 22.0811.

                     (b)    The Debarment Hewing Board shall determine by a pre~onderc~nce of'the
                            evidence whether a bidder or cor~trcactor is to be debarred and for what length
                            of time in accordance with this Division. The Debarment Hearing Board may
                            increase, decrease, or accept the depa~~tnaent's recommendation of the length
                            of debarment. The debarment hearing board may not impose less than the
                            length of debarment specified in section 22.0807(b) and (d).

                     (c)    The Debarment Hearing Board's decision on debarment must be in writing
                            and is final.




  ch. .a,-z. ~~~;.
   z z s



                                                                                                              25


                                                      65
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.426 Page 67 of 85


   San Diego Municipal Code                                                         Chapter 2: Government
   (7-2020)



                 (d)     The failure of a person recommended for debarment to appear at a ctebar~nent
                         hearing after notice under section 22.0806 constitutes a waiver of that
                         person's right to contest the debarment recommendation, and the
                         department's recommendation shall become final.
                ("Continuation ofExisting Contracts"repealed, "Debat•ment Proceedings before the
                 Debarment Hearing Board or City Council"added 9-3-2002 by 0-19093 N.S.J
                (Retitled,fr om "Debarment Proceedings before the Debarment Hearing Board oi•
                 City Coatncil"to "Debarment Proceedings before a Debarment Hearing Board"and
                 amended 8-10-2016 by 0-20715 N.S.; effective 9-9-2016.)

   §22.0809       Debarment Proceedings before an Independent Hearing Officer

                 (a)     The City Manager shall appoint an independent hearing officer.



                 (b)     An independent hearing officer shall hear all recommendations that include
                         one or more grounds for permanent debarment, except for d~bar•rraents based
                         on unsatisfactoryfinal perfoYma~ce evalzrations, which are heard in
                         accordance with section 22.0811.


                 (c)     The independent hearing officer shall determine by a pr-eponderarrce of'the.
                         evidence whether a person is to be debarred and for what length of time, in
                         accordance with this Division. The independent hearing officer may increase,
                         decrease, or accept the department's recommendation of the length of
                         c~ebaNment. The independent hearing officer may not reduce the length of a
                         permanent debarment if the hearing officer determines a violation identified
                         in section 22.08~7(a) occurred, or impose less than the length of debarment
                         specified in section 22.0807(b) and (d).


                (d)      The independent hearing officer's decision on debarment must be in writing
                         and is final.

                 (e)     The failure of a person recommended for debarment to appear at a debarment
                         hearing after notice under section 22.0806 constitutes a waiver of that
                         person's right to contest the debarment recommendation, and the
                         department's recommendation shall become final.

                 (fl     Notwithstanding (d) and (e), any decision by an independent hearing officer
                         that debars a bidder or contractor based on collusion is not final and shall be
                         referred to the City Council to permanently debar that bidder or contNactor in
                         accordance with Charter section 97. The City Council may adopt or deny the
                         independent hearing officer's finding of collusion. The City Coun~~l's~,.r. D,,,.
                         decision is final.                                                  s z s



                                                                                                             26


                                                    66
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.427 Page 68 of 85


     San Diego Municipal Code                                                         Chapter 2: Government
    (7-2020)



                     ("Scope ofDebarment" repealed,• `Debarment Hearing Board's Authority to Debar;
                     Debarment Hearing Board's.Decision Final"added 9-3-2002 by 0-19093 N.S.)
                     (Retitledfrom "Debarment Hearing Board's Atrthorzty to Debar; Debarment
                      Hearitag Board's Decision Final"to "Debarment Proceedings before an Independent
                     Hearing Officer" and amended 8-10-2016 by D-2071S N.S.; effective 9-9-2D16.)
                     (Amended 6-4-2020 by 0-21193 N.S.; effective 7-4-2020.)

       §22.0810       Imputation of Knowledge and Conduct

                     (a)    The fraudulent, criminal, or other serious misconduct of any officer, director,
                            shareholder, partner, employee, or other individuals associated with a bidder
                            or contractor• maybe imputed to the bidder or contractor when the conduct
                            occurred in connection with the individual's performance of duties for, or on
                            behalf of; the bidder or contractor, or with the bidder's or contractor's
                            knowledge, approval, or acquiescence. Acceptance of the benefits derived
                            from the conduct shall be evidence of such knowledge, approval, or
                            acquiescence.

                     (b)     The fraudulent, criminal, or other serious misconduct of a bidder or
                             contractor may be imputed to any officer, director, shareholder, partner,
                             employee, or other individual associated with the bidder• or contractor who
                             participated in, knew of, or had reason to know of the bidder's or contractor's
                             conduct.

                     (c)    The fraudulent, criminal, or other serious misconduct of one bidder or
                            contractor participating in a joint venture or similar arrangement may be
                            imputed to other participating bidders or contractors if the conduct occurred
                            for, on approval of, or acquiescence of these bidders or contractors.
                            Acceptance of the benefits derived from the conduct shall be evidence of such
                            knowledge, approval, or acquiescence.
                     ("Appeals to City Councilfirom Certain Decisions ofDebarment Hearing Board"
                      addec19-3-200 by 0-19093 N.S.)
                     ( Retitledfrom `Appeals to City Councilfrom Certain Decisions ofDebarment
                      Hearing Board"to "Imputation ofKnowledge and Conduct" and amended
                     8-1 D-2D1 b by 0-2071S N.S.; effective 9-9-2016.)




  ch. .a,-r. n;,~.
   Z     2     8




                                                                                                               27


                                                       67
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.428 Page 69 of 85


   San Diego Municipal Code                                                       Chapter 2: Government
   (7-2020)



   §22.0811       Appeal of Final Performance Evaluations

                 (a)     A bidcler~ or contractor may appeal afinal perforrrzance evaluation with a
                         rating of unsatisfactory on a public works contract or an architectural or
                         engineering consultant contract to the City Engineer.

                 (b)     A bidder ar contractor may appeal afinal per.formance evacuation with a
                         rating of unsatisfactory on a goods, services, or non-engineering, non-
                         architeetural consultant contract to the Purchasing Agent.

                 (c)     A bidder or contractor must submit an appeal in writing to the City Engineer
                         or Purchasing Agent within sixty days after notice ofthe~nal pe~forrnance
                         evalaration pursuant to section 22.0806. Evaluations may not be appealed after
                         sixty days from the date of such notice.

                 (d)     The decision of the City Engineer and the Purchasing Agent to uphold an
                         unsatisfactory performance evaluation or a debarment determination shall be
                         issued to the bidder or contractor in writing and are final.

                 (e)     The City Manager may, upon recommendation of the City Engineer or
                         Purchasing Agent, debar a bidder or contractor who has received an
                         unsatisfactoryfr.~tal performance evaluation. This determination shall be in
                         writing and is final.
                ("Submission ofArgument on Appeal" added 9-3-2002 by 0-19093 N.S.)
                ( Retitledfrom "Sarbtnission ofArgument ofa Appeal"to "Appeal ofFinal
                Perfor•nZance Evaluations"and amended 8-10-2016 by 0-24715 N.S.; effectave
                 9-9-2016.)

   §22.0812       Judicial Review

                 California Code of Civil Procedure section 1094.6 governs judicial review of a final
                 debarment decision.
                ("Standard ofProof'" added 9-3-2002 by D-19093 N.S.)
                (Retitledfrom "Standard ofProof" to "Judicial Review "and amended 8-10-2016 by
                0-20715 N.S.; effective 9-9-2016.)

   §22.0813       Creation of List of Debarred and Suspended Persons

                (a)      The City Manager shall create, maintain, and make publicly available a list of
                         the names, addresses, and applicable debarment or suspension
                         commencement and expiration dates of all debarred or suspended bidders and
                         contractors.


                                                                                           ch. a,-t. nrv~.
                                                                                           2     2     8




                                                                                                             2$


                                                   68
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.429 Page 70 of 85


      San Diego Municipal Code                                                         Chapter 2: Government
   (7-2ozo)


                    (b)     The City Manager shall establish procedures to provide for the effective use
                            ofthe list to ensure that the City does not do business with bidders or
                            contractors who have been debarred or suspended.
                   ("hnpzrtation ofKnowledge and Conduct" added 9-3-2002 by 0-19093 N.S.)
                   ( Retitled.from "Imputation ofKnowledge and Conduct" to "Creation of~ist of
                    Debarred afsd Suspended Persons"and amended 8-1 Q-2016 by 0-20715 N.S.;
                    effective 9-9-2016.)

      §22.0814      Effect of Debarment or Suspension

                    (a)     Bidders and contractors who have been debarred or suspended are excluded
                            from submitting bids, submitting responses to requests for proposal or
                            qualifications, receiving contract awards, executing contracts, participating as
                            a sztbcontt-actor, employee, agent or representative of another person
                            contracting with the City.

                   (b)      The City shall not accept, evaluate for award, or include any proposals,
                            quotations, bids, or offers from any debarred or suspended bidders and
                            contractors.

                   (c)      The City shall not award or approve the award of a contrttct or execute a
                            contract under which a debarred or suspended bidder or contractor is
                            intended to participate as a subcontractor or material supplier.

                    (d)     A prime contractor shall not employ, subcontract with, or purchase materials
                            or services from a c~ebarrec~ or szrspended bidder or contractor.

                   (e)      The City Manager shall report debarments under this Division to the
                            appropriate local, state, and federal agencies and authorities.
                   (".Iudicial Review" added 4-3-2002 by 0-19093 N.S.)
                   ( Retitledfrom "Judicial Review"to "Effect ofDebarment or Suspension"and
                    amended 8-10-2016 b1~ 0-20715 N.S.; effective 9-9-2016.)

    §22.0815        Effect of Debarment or Suspension on an Affiliate

                   (a)      Afflicztes are debarred or suspended to the same extent as the debarred or
                            suspended bidder or contractor.

                   (b)      A bidder or contractor may appeal the City's determination that the bidder or
                            contractoN is an affiliate in writing to the City Manager within sixty days after
                            notice of the affiliate's debarment pursuant to section 22.0806.




  Ch. Arr. Div.
  2     2   S



                                                                                                                29


                                                       69
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.430 Page 71 of 85


   San Diego Municipal Code                                                       Chapter 2: Government
   ~7-2020)


                 (c)     An affiliate may not appeal the debarment of any other bidder or contractof~
                         underlying the affiliate's debarment.

                 (d)     The decision of the City Manager shall be issued to the bidder or contractor
                         who is an affiliate in writing and is final.
                (":Effect ofDebarment or Suspension on czn Affiliate" added 8-10-2016 by
                0-20715 N.S.; effective 9-9-2016.)

   §22.0816      Effect of Debarment by Another Governmental Agency

                 The City Manager may debar a bidder or contractor who has been debarred by
                 another governmental agency until the term of the debarment by the other
                 governmental agency expires. The City Manager's decision under this section is final,
                 and not subject to a hearing before the Debarment Hearing Board or an independent
                 hearing officer.
                ("Effect of~Debarment by Another Governmental Agency" added 8-1(1-216 by
                O-211715 N.S.; effective 9-9-2 16.)

   §22.0817      Liability for Increased Costs

                 Any bidder or contractor who enters into a contract, either directly as a prime
                 contractor or indirectly as a subcontractor, during a period ofsuspension or
                 debarment imposed upon that bidder or contractor, shall be liable to the City for
                 increased costs incurred as a result ofreplacing the debarred or suspended bidder or
                 contractor'.
                ("Liabilityfor Increased Costs"added 8-10-2016 by 0-20715 N.S.: effective
                 9-9-2016.)
   §22.0818      Effect of Debarment or Suspension on Existing Contracts

                (a)      The City may continue or terminate contracts or subcontracts it has with a
                         debarred or suspended bidder or contractor that are in existence at the time
                         the bidder or contractoY is debarred or suspended.

                (b)      The City shall not renew or otherwise extend the duration of current
                         contracts, or consent to subcontracts, with debarred or suspended bidders or
                         contractors, unless the City Manager certifies in writing compelling reasons
                         for such renewal or extension.

                (c)      The City may contract with another person to perform public works, goods,
                         services, or consultant services that a debaYred contractor had been hired to
                         perform.
                ("Effect o,fDebarment or Suspension on Existing Contracts"added 8-10-2016 by
                0-20715 N.S.; effective 9-9-2016.)
                                                                                           Ch. ,4rt. Div.
                                                                                            2    2    8




                                                                                                            30


                                                   70
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.431 Page 72 of 85


     San Diego Municipal Code                                                      Chapter 2: Go~•ernment
    (7-2020)



      §22.0819     Agreement Not to Bid or Submit Proposals in Lieu of Debarment or Suspension

                  (a)      The City may offer a bidder or contractor the opportunity to execute a written
                           agreement not to bid or submit proposals or perform any work on contracts in
                           lieu of the City's pursuing debarment or suspension.

                  (b)      This agreement not to bid or submit proposals for contracts in lieu of the
                           City's pursuing debar•nzent or suspension does not constitute a debarment.
                  ("Creation ofList o,fDebarred and Suspended Persons"added 9-3-202 by
                  0-19093 N.S.)
                  (Renumberedfromformer Section 22.0820, retitledfrom "Creation ofList of
                  Debarf~ed and Suspended Persons"to "Agreement Not to Bid or Submit Proposals in
                  Lieu ofDebarment or Suspension "and amended 8-10-2016 by 0-20715 N.S.;
                  effective 9-9-2016.)




  Ch. Art. Div.
  2    2    S



                                                                                                            31


                                                     71
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.432 Page 73 of 85




    1                                       PROOF OF SERVICE

    2          At the time of service, I was over 18 years of age and not a party to this action. I am

    3 employed in the County of Alameda, State of California. My business address is Meyers

    4 Nave, 1999 Harrison Street, 9t"Floor, Oakland, CA 94612. I served a true and correct copy of

    5 the below-listed documents) on the interested parties in this action as follows:

    6
                             ACCUSATION IN ACTION FOR DEBARMENT
    7                           (San Diego Municipal Code § 22.0807)

    8 BY MAIL: On February 2, 2021, I enclosed the document in sealed envelope addressed to

    9 the persons) listed below. I am readily familiar with Meyers Nave's practice for collecting

   10 and processing correspondence for mailing. On the same day that the correspondence is

   11   placed for collection and mailing, it is deposited in the ordinary course of business with the

   12 United States Postal Service, in a sealed envelope with first-class postage fully prepaid.

   13 Shawn M. Ogle
      Atkinson, Andelson, Loya, Ruud & Romo
   14 20 Pacifica, Suite 1100

   15 Irvine, CA 92618

   16

   17          I declare under penalty of perjury under the laws of the state of California that the
   18 foregoing is true and correct. Executed on February 2, 2021 at Oakland, California.

   19

   20

   21

   22
                                                            Robyn L. Hunt
   23

   24

   25

   26

   27

   28

                                                 72
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.433 Page 74 of 85




                Exhibit D




                                       73
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.434 Page 75 of 85




                    OFFICE OF ADMINISTRATIVE HEARINGS
                            STATE OF CALIFORNIA
                      GENERAL JURISDICTION DIVISION

                              Local Agency Request to Set

  Case Information


  Date     02/02/2021


  From                       City of San Diego


  Case Name                  City of San Diego v. American Asphalt South, Inc.


  OAH Case Number


  Name of Agency             City of San Diego


  Agency Case Number Not applicable

  Agency Attorney/Representative Contact Information
                             Jennifer L. Riggs; Ian Johnson
  Name
                             MEYERS NAVE
                             600 B Street, Suite 1650
  Mailing Address
                             San Diego, CA 92101

  Telephone                  (619) 330-1700


  Email                      jriggs@meyersnave.com; ijohnson@meyersnave.com


  Agency Attorney/Representative Preferred Method of Service


          E-file                                                  U.S. Mail




  DGS OAH 14 (California Code of Regulations., Title 1, Section 1018)            (For Optional Use)
  (Revised 2/20)                                                                 Page 1
                                                     74
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.435 Page 76 of 85




  Respondent/Appellant/Petitioner Contact Information

                             American Asphalt South, Inc.
  Name
                             Respondent is represented by counsel (see contact information directly below)
  Mailing Address


  Telephone


  Email

  Respondent/Appellant/Petitioner Preferred Method of Service


          E-file                                                 U.S. Mail

  Respondent Attorney/Representative Contact Information

                             Scott K. Dauscher; Brian M. Wheeler
  Name
                             ATKINSON, ANDELSON, LOYA, RUDD & ROMO
  Mailing Address            12800 Center Court Drive South, Suite 300
                             Cerritos, CA 90703

  Telephone
                             (562) 653-3200

  Email                      SDauscher@aalrr.com; BWheeler@aalrr.com


  Respondent Attorney/Representative Preferred Method of Service


          E-file                                                 U.S. Mail




  DGS OAH 14 (California Code of Regulations., Title 1, Section 1018)                (For Optional Use)
  (Revised 2/20)                                                                     Page 2
                                                     75
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.436 Page 77 of 85




  Pleading Type


          Employee Discipline                                      Disability Retirement


          Industrial Disability Retirement

                                 Accusation (Debarment)
          Other (List)

  IF PLEADINGS ARE NOT ATTACHED A HEARING MAY NOT BE SET

  Statutory Time Limit


          Yes                                                      No


  If yes, provide legal authority (Code & Section Number) and date by which case must

  be heard. City of San Diego Admin. Reg. 25.90 § 4.9.5 - Decision to be prepared and mailed within 30 days after
                conclusion of hearing; can be extended for an additional 30 days in complex cases


  Time Estimate for Hearing


  Hours 30                                                         Days     4

                          OAH San Diego Administrative Hearings Office
  Hearing Location 1350 Front Street, No. 3005, San Diego, CA 92101

  Provide at least three dates preferred (All Parties) (California Code of
  Regulations, title 1 section 1018(a)(6)) June 14, 2021; June 21, 2021; June 28, 2021

  Dates coordinated with all parties?


          Yes                                                      No

  If no, attach DGS-OAH Form 21 (Statement of Agency’s Reasonable Efforts to
  Confer). Failure to coordinate dates or provide an explanation will result in OAH
  assigning hearing dates.


  DGS OAH 14 (California Code of Regulations., Title 1, Section 1018)                  (For Optional Use)
  (Revised 2/20)                                                                       Page 3
                                                     76
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.437 Page 78 of 85




  Dates unavailable for at least 6 months (All Parties)



  Additional comments and/or instructions



  Hearing Record Information


          Electronic recording by consent (Government. Code, section 11512, subdivision

          (d)) (Attach copy of written consent)


          OAH to request court reporter (Agency is responsible for court reporting

          charges)


          Agency to provide court reporter

  (If no selection is made a Court Reporter will be ordered and the agency will be
  charged.)

  NȖǋǋsŘǼOŸȖǋǼǋsƼŸǋǼÞŘ¶ǋǼsǣǋsɚÞĶEĶsŸŘǼÌsŷËɠsEǣÞǼsǼʲÌǼǼƼǣʲˀˀ
  ɠɠɠʳ_¶ǣʳOʳ¶ŸɚˀŷËˀNǣs˚ǻɴƼsǣˀµsŘsǋĶ˚ğȖǋÞǣ_ÞOǼÞŸŘˀǊsǣŸȖǋOsǣˀƻ¶s˚NŸŘǼsŘǼˀ
  µsŘsǋĶ˚ğȖǋÞǣ_ÞOǼÞŸŘ˚ǊsǣŸȖǋOsǣ˚ĵÞǣǼ˚®ŸĶ_sǋˀ®ÞŘ_˚NŸŘǼǋOǼ˚ÝŘ¯ŸǋŎǼÞŸŘ˚ǼŸ˚ŷEǼÞŘ˚
  ŷË˚NŸȖǋǼ˚ǊsƼŸǋǼsǋ˚ǢsǋɚÞOsǣʳ

  For E-filing https://www.applications.dgs.ca.gov/oah/oahsftweb

  NOTICE: This is not a reservation of dates. Completion of this form does not
  guarantee that you will receive the hearing dates requested. Dates are subject
  to availability at the time OAH processes this form.




  DGS OAH 14 (California. Code of Regulations., Title 1, Section 1018)   (For Optional Use)
  (Revised 2/20)                                                         Page 4
                                                     77
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.438 Page 79 of 85




                   OFFICE OF ADMINISTRATIVE HEARINGS


                              STATE OF CALIFORNIA


                     GENERAL JURISDICTION DIVISION


                                    Privacy Notice

  This notice is provided pursuant to the Information Practices Act of 1977 (Civil Code,

  Section 1798 et seq.).


  All information and records submitted to OAH may be subject to disclosure in

  accordance with the California Public Records Act (Government Code, Section 6250 et

  seq.), and other applicable authority unless expressly prohibited by law. Proceedings

  before OAH and records held by OAH are public unless otherwise provided by statute

  (Government Code, Section 11425.20). For example, the Family Educational Rights and

  Privacy Act (FERPA 20 United States Code Section 1232(g)) recognizes privacy rights to

  educational records in certain limited circumstances. It is the obligation of the parties

  to determine if case filings or proceedings require privacy protections. OAH cannot

  provide legal advice.


  The Information Practices Act requires OAH to provide notice to individuals who

  submit personal information to OAH.




  (Rev. 12/2019)

                                              78
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.439 Page 80 of 85




  1)     This notice does not apply to information provided by an agency or to routine

  contact information collected by OAH for the purpose of identification or

  communication regarding the case.


  2)     To the extent this form seeks information about a need for accommodation,

  OAH requests the information for the sole purpose of making a determination about

  the accommodation an individual is seeking. An individual seeking an accommodation

  is not required to use this form; it is provided as a convenience only. OAH can request

  this information in accordance with the Americans with Disabilities Act (42 United

  State Code Section 12101 et seq.).


  3)     Requests for Public Records or information maintained in accordance with the

  Information Practices Act shall be directed to the OAH Public Records Officer, 2349

  Gateway Oaks Drive, Suite 200, Sacramento, CA 95833, (916) 263-0550, or

  OAHPRA@dgs.ca.gov.




  (Rev. 12/2019)

                                            79
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.440 Page 81 of 85




                      OFFICE OF ADMINISTRATIVE HEARINGS

                                   STATE OF CALIFORNIA

                         GENERAL JURISDICTION DIVISION


          Statement of Agency’s Reasonable Efforts to Confer


  Instructions


  This form is to be filed with every Request to Set form where the agency or counsel

  has been unable to meet and confer with all parties regarding available and

  unavailable dates for hearing. Detail efforts to meet and confer with each party.

  Attach additional sheets if necessary.

  Case Information


  Case Name
  City of San Diego v. American Asphalt South, Inc.
  OAH Case Number


  Name of Agency
  City of San Diego
  Agency Case Number
  Not applicable




  DGS OAH 21 (California Code of Regulations., title 1, section 1018)   (For Optional Use)
  (Rev. 12/2019)                                                                   Page 1
                                                     80
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.441 Page 82 of 85




  Statement of Efforts to Confer


  I have made the efforts detailed below to meet and confer with the following parties

  or their representatives before submitting a Request to Set form to OAH.


  Party Name
  City of San Diego



  Party Representative
  Jennifer L. Riggs; Ian Johnson
  MEYERS NAVE
  600 B Street, Suite 1650, San Diego, CA 92101
  Efforts to Meet and Confer
  Please see attached.



  By typing my name below, I am agreeing to electronically signing this form.


  Signature
  Ian Johnson
  Printed Name
  Ian Johnson
  Dated
   02/02/2021
  For E-filing https://www.applications.dgs.ca.gov/oah/oahsftweb




  DGS OAH 21 (California Code of Regulations., title 1, section 1018)   (For Optional Use)
  (Rev. 12/2019)                                                                   Page 2
                                                     81
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.442 Page 83 of 85




                   OFFICE OF ADMINISTRATIVE HEARINGS


                              STATE OF CALIFORNIA


                     GENERAL JURISDICTION DIVISION


                                    Privacy Notice

  This notice is provided pursuant to the Information Practices Act of 1977 (Civil Code,

  Section 1798 et seq.).


  All information and records submitted to OAH may be subject to disclosure in

  accordance with the California Public Records Act (Government Code, Section 6250 et

  seq.), and other applicable authority unless expressly prohibited by law. Proceedings

  before OAH and records held by OAH are public unless otherwise provided by statute

  (Government Code, Section 11425.20). For example, the Family Educational Rights and

  Privacy Act (FERPA 20 United States Code Section 1232(g)) recognizes privacy rights to

  educational records in certain limited circumstances. It is the obligation of the parties

  to determine if case filings or proceedings require privacy protections. OAH cannot

  provide legal advice.


  The Information Practices Act requires OAH to provide notice to individuals who

  submit personal information to OAH.




  (Rev. 12/2019)                                                                      Page 3
                                              82
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.443 Page 84 of 85




  1)     This notice does not apply to information provided by an agency or to routine

  contact information collected by OAH for the purpose of identification or

  communication regarding the case.


  2)     To the extent this form seeks information about a need for accommodation,

  OAH requests the information for the sole purpose of making a determination about

  the accommodation an individual is seeking. An individual seeking an accommodation

  is not required to use this form; it is provided as a convenience only. OAH can request

  this information in accordance with the Americans with Disabilities Act (42 United

  State Code Section 12101 et seq.).


  3)     Requests for Public Records or information maintained in accordance with the

  Information Practices Act shall be directed to the OAH Public Records Officer, 2349

  Gateway Oaks Drive, Suite 200, Sacramento, CA 95833, (916) 263-0550, or

  OAHPRA@dgs.ca.gov.




  (Rev. 12/2019)                                                                   Page 4
                                            83
Case 3:21-cv-00176-DMS-NLS Document 11-2 Filed 02/03/21 PageID.444 Page 85 of 85




             City of San Diego v. American Asphalt South, Inc. – Efforts to Confer

  Complainant City of San Diego (“City”), through counsel, has conferred with counsel for
  American Asphalt South, Inc. (“AAS”) regarding hearing dates. The City believes on the basis
  of that discussion that AAS is available for the hearing dates set out in the accompanying
  Request to Set. The City thus submits this meet-and-confer statement out of an abundance of
  caution.

  The City notes, however, that the Parties have not as yet reached agreement on the number of
  days required for hearing. The City submits that four days (30 hours) is sufficient. AAS has
  stated that it will need additional information before providing an estimate of days needed.




                                                84
